Myrick, J.
This is an application for a writ of mandate compelling the respondent to draw his warrant upon the state treasurer for an amount allowed by the board of examiners on petitioner’s behalf, for the support and maintenance of aged persons in indigent circumstances.
The first and second provisos of section 22, article 4, of the constitution, have reference to institutions of a private character as distinguished from public institutions; and after authorizing state aid to such institutions, the section proceeds to declare, in the third proviso, that whenever any county, city and county, city, or town shall provide for the support of aged persons in indigent circumstances (and others named), such county, city and county, city, or town shall be entitled to receive the same pro rata appropriation as may be granted to the institutions referred to in the first and second provisos. By the act of March 15, 1883 (Stats. 1883, p. 380), the legislature granted aid to the institutions referred to in the first and second provisos, and appropriated $100 per annum to each person supported and maintained in such institutions. Such appropriation having been made, the third proviso became self-executing as to counties, cities and counties, cities, and towns; and no further legislative action was required. This proviso is a portion of the section which declares that no money shall be drawn from the treasury but in consequence of appropriations made by law, and qualifies that declaration; it acts of itself as an appropriation upon the other appropriation being made. The evident intent of the constitution is to vest in the legislature the discretion to grant state aid to institutions for support of orphans and indigent aged persons; and upon the exercise of that discretion to appropriate to the aid of counties, cities and counties, cities, and towns, for similar purposes, pro rata amounts. *75The demurrer of petitioner to the answer of respondent is sustained. In pursuance of the stipulation of the parties, dependent upon the ruling on demurrer, it is ordered that the writ issue as prayed for.
Ross, J., Sharpstein, J., and Thornton, J., concurred.